EXHIBIT 21.1 COMPUWARE CORPORATION AND SUBSIDIARIES SUBSIDIARIES OF THE REGISTRANT AS OF MARCH 31, 2013 NAME JURISDICTIONOFINCORPORATION Compuware A.B. Sweden Compuware AG Switzerland Compuware Austria GmbH Austria Compuware A/S Denmark Compuware Asia Pacific Limited Hong Kong Compuware Asia Pacific Pte. Ltd. Singapore Compuware Asia-Pacific Pty. Ltd Australia Compuware B.V. Netherlands Compuware Corporation of Canada Canada Compuware Covisint (Shanghai) Software Services Co. Ltd. China Compuware de Mexico Mexico Compuware do Brasil S/A Brazil Compuware Europe B.V. Netherlands Compuware Finland OY Finland Compuware GmbH Germany Compuware India Software Operations Private Ltd. India Compuware International I LLC Michigan Compuware Ireland Ltd. Ireland Compuware Japan Corporation Japan Compuware Korea Korea Compuware Ltd. United Kingdom Compuware Malaysia Sdn. Bhd. Malaysia Compuware N.A. Holdings Corp. Michigan Compuware Nordic AS Norway Compuware NV/SA Belgium Compuware Overseas Holding Corporation Michigan Compuware S.A. Spain Compuware S.A.R.L. France Compuware Sp. Z.o.o Poland Compuware SpA Italy Compuware System Software B.V. Netherlands Compuware Ventures, LLC Michigan Covisint Corporation Michigan Covisint GmbH Germany Covisint Software Services (Shanghai) Co. Ltd. China dynaTrace Software GmbH Austria Proxima Technology Limited United Kingdom
